Order issued December 6, 2012




                                              In The




                                      No. 05-12-01464-CV


                             CHANON RODRIGUEZ, Appellant

                                                V.
                                   NANCY BARR, Appellee


                                            ORDER

       We GRANT appellant’s December 3, 2012 motion for an extension of time to file a brief.

Appellant shall file her brief on or before January 3, 2013. We caution appellant that no further

extension of time will be granted in this accelerated appeal absent extraordinary circumstances.




                                                                     LANG